Case 1-19-42769-nhl Doci1 Filed 05/03/19 Entered 05/03/19 17:05:30

  

United States Bankruptcy Court fer the:

Eastern District Of New York
- (Slate)

i Case number (Ff known); Chapter 114 CL] Check if this is an
Lo . amended filing

|
|

Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy 04/19

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, instructions for Bankruptcy Forms for Non-Individuals, is available.

4. Debtor's name Virginia True Corporation

2. All other names debtor used
in the last 8 years

 

 

 

Include any assumed names,
trade names, and doing business
as names

 

 

 

3. Debtor's federal Employer _
identification Number (EIN) = 7 1-0 8 1 4 8

 

 

 

 

 

 

 

 

4, Debtor’s address Principal place of business Mailing address, If different from principal place
of business
2689 Pitkin Avenue
Number Street Number Street
P.O, Box
Brooklyn NY 41208
City State ZIP Code City State ZIP Code
Location of principal assets, if different from
principal place of business
KINGS
County Carter's Wharf (977.49 Acre Parcel -
Number Strest
Undeveloped Land)
i Vi
City State ZIP Code
5. Debtor's website (URL) N/A

¢ Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP)}
LJ Partnership (excluding LLP}
LY other. Specify:

8 Type of debfor

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 4
Case 1-19-42769-nhl Doci1 Filed 05/03/19 Entered 05/03/19 17:05:30

Debtor Virginia True Corporation

Name

7. Describe debtor's business

#. Under which chapter of the
Bankruptcy Code is the
debtor filing?

9. Were prior bankruptcy cases

filed by or against the debtor

within the last 8 years?

If more than 2 cases, attach a
separate Est.

10. Are any bankruptcy cases
pending or being filed by a
business partner or an
affiliate of the debtor?

List all cases. If more than 1,
attach a separate fist.

A, Check one:

Case number (if known),

£1] Health Care Business (as defined In 41 U.S.C. § 104(27A))
x Single Asset Real Estate {as defined in 14 ULS.C. § 101{51B})
CI Railroad (as defined in 11 U.S.C. § 101{44))

LJ Stockbroker (as defined in 11 U.S.C. § 191(53A)})

| Commodity Broker (as defined in 11 U.S.C. § 101(6))

L) Clearing Bank (as defined in 11 U.S.C. § 781{3))

CJ None of the abave

B. Check all that apply:

CY Tax-exempt entity (as described in 26 U.S.C. § 501)

L} Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
§ 80a-3)

©] investment advisor {as defined in 15 U.3.C. § 86b-2(a)(11})

C. NAICS (North American Industry Classification System) 4-digit cade that best describes debtor. See

nitoy/Awww.uscourts.gov/four-digit-national-association-naics-codes .
1 3.2

 

Chack one:

L] Chapter 7
Cl Chapter 9
Chapter 11. Check aif that apply:

CQ Debtor's aggregate noncontingent liquidated debts (excluding debts owed to
insiders or affiliates) are less than $2,725,625 (amount subject to adjusiment on
4/01/22 and every 3 years after that).

CJ The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
debtor is a small business debtor, attach the most recent balance sheet, statement
of operations, cash-flow statement, and federal income tax return or if all of these
documents do not exist, follow the procedure in 11 U.S.C. § 1116{1}(8).

(J A plan is being filed with this petition.

| Acceptances of the plan were solicited prepatition from one or more classes of
creditors, in accardance with 11 U.S.C. § 1126(b).

CJ The debtor is required to file periodic reports (for example, 10K and 100) with the
Securities and Exchange Commission according te § 13 or 15(d) of the Securities
Exchange Act of 1934, File the Attachment to Voluntary Petition for Non-individuals Filing
for Bankruptcy under Chapter 77 (Official Form 204A) with this form.

C] The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule

 

 

 

 

F2b-2.
UC] Chapter 12
Na
Cl Yes. District When Case number
MM/ DDIYYYY
District When Case number
MM/ DDIYYYY
id No
(Yes. debtor Relationship
District When

 

MM / DD /Y¥YYY
Case number, if known

 

 

Official Form 201

Voluntary Petition for Non-individuals Filing for Bankruptcy page 2
Case 1-19-42769-nhl Doci1 Filed 05/03/19 Entered 05/03/19 17:05:30

Debtor Mirginia True Corporation Case number (known)

Name

41, Why ts the case filed in this Check all that apply:
district? . _. a : aot bo die tated

50 Debtor has had its domicile, principal place of business, or principal assets In this district for 180 days
immediately preceding the date of this petition or for a longer part of such 180 days than in any other
district.

Qa bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

42, Does the debtor own or have No
possession of any real
property or personal property
that needs immediate Why does the property need Immediate attention? (Check ail that apply.)
attention?

(J Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.

Ot poses or is alleged to pose a threat of imminent and Identifiable hazard to public health or safety.
What is the hazard?

 

{3 It needs to be ohysically secured or protected from the weather,

C2 itincludes perishable goods or assets that could quickly deteriorate or lose value without
attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
assets or other options}.

C2 other

 

Where is the property?

 

Number Street

 

 

City State ZIP Code

Is the property insured?
CJ No

(I Yes. insurance agency

 

Contact name

 

Phone

 

f Statistical and administrative information

 

 

 

13. Debtor’s estimation of Check one:
available funds BQ Funds will be available for distribution to unsecured creditors,
(al After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

. 1-49 Q 1,000-5,000 C] 25,004-50,000
14. Estimated number of [) 50-99 C2 5,001-10,000 £3 s0,004-100,000
creditors 2) 100-199 ( 10,001-25,000 C] More than 100,000
CJ 200-999
; C} $0-$50,000 C) $1,000,004-$10 million C} $500,000,001-$1 billion
15. Estimated assets © $50,001-$100,000 Od $10,000,004-$50 mittion (2 $4,000,000,001-$10 billion
C3 $100,001-$500,000 [J $60,000,007-$106 million CJ $40,000,000,001-$50 billion
C2 $500,001-81 million (J $400,000,001-$500 mitiion C] More than $80 billion

Official Form 201 Valuniary Petition for Non-Individuais Filing for Bankruptcy page 3
Case 1-19-42769-nhl Doci1 Filed 05/03/19 Entered 05/03/19 17:05:30

 

 

Debtor Mitginia True Corporation Case number (tt snown)
aie
. eee {2 $0-$50,000 (2 $1,060,001-$40 million (2 $500,000,001-$7 billion
16. Estimated liabilities {J $50,001-$100,000 $10,000,001-$50 million C2 $1,000,000,001-$16 billion
3 $100,004-$500,000 (J $50,000,001-$106 miffion QC) $10,000,000,001-$59 billion
CJ $500,001-$1 miflion (J $100,000,001-$500 million C2 More than. $50 billion

a Request for Relief, Declaration, and Signatures

 

 

WARNING -- Bankrupicy fraud is a serious crime. Making a false statement In connection with a bankrupicy case can result in fines up to
$500,000 or imprisonment for up to 20 years, or both, 18 U.S.C, §§ 152, 1341, 1519, and 3577,

17, Declaration and signature of = The debtor requests relief in accordance with the chapter of title 41, United States Code, specified in this
authorized representative of

debtor petition.

# [have been authorized to file this petition on behalf of the debtor.

a | havd examined the information in this petition and have a reasonable belief that the information is true and

correct.

       
   
   

Wr perjury that\the foregoing is true and correct.

 

 

/ SD \
we i \ 1 Benito R. Femandez
Signature Of.authornzed representative of ye Printed name

 

 

 

 

Title President

18. Signature of attorney

Date 05/03/2018

MM /DD /YY¥Y

 

 

Pick & Zabicki LLP

Firm name

369 Lexington Ave., 12th Fl.
Number Street

 

 

 

 

New York NY 10017
City State ZiP Cede
(212) 695-6000 dpick@picklaw.net
Gontact phone Email address

NY
Bar number State

 

Official Form 204 Voluntary Petition for Non-individuals Filing for Bankruptcy page 4
Case 1-19-42769-nhl Doci1 Filed 05/03/19 Entered 05/03/19 17:05:30

UNITED STATES BANKRUPTCY COURT
Eastern District of New York

In re:

Case No. BEY
Virginia True Corporation,
Debtor(s) Chapter 11 Case

STATEMENT REGARDING AUTHORITY TO SIGN AND FILE PETITION

I, Benito R. Fernandez, declare under penalty of perjury that I am the President of
Virginia True Corporation, a Virginia corporation and that on May 2, 2019 the following
resolution was duly adopted by the Board of Directors of this corporation:

\Whereas, it is in the best interest of this corporation to file a voluntary petition in the
United States Bankruptcy Court pursuant to Chapter 11 of Title 11 of the United States Code;

Be It Therefore Resolved, that Benito R. Fernandez, President of this corporation, is
authorized and directed to execute and deliver all documents necessary to perfect the filing of a
chapter 11 voluntary bankruptcy case on behalf of the corporation; and

Be It Further Resolved, that Benito R. Fernandez, President of this corporation, is
authorized and directed to appear in all bankruptcy proceedings on behalf of the corporation, and
to otherwise do and perform all acts and deeds and to execute and deliver all necessary
documents on behalf of the corporation in connection with such bankruptcy case; and

Be It Further Resolved, that Benito R. Fernandez, President of this corporation, is
authorized and directed to employ Douglas J, Pick, attorney and the law firm of Pick & Zabicki LLP
to a the corporation in such bankruptcy case.\

\

 

Exegh 7 May 3, = Signed:

 

 

 

 

Benito R. Fernandez (Name and Address of
Subscriber)

 
